DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 07/12/2019.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement filed 05/25/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, the Non-Patent Literature reference by Tanaka has not been considered. The title of the Tanaka document provided does not match with the title listed in the Information Disclosure Statement entry, the Tanaka document provided has columns of overlapping text that render portions of the document illegible, and the Tanaka document provided appears to be missing several pages.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a route order for a plurality of locations. 
As an initial matter, claims 1-7 fall into at least the “process” category of statutory subject matter. Claims 8-14 fall into at least the “machine” category of statutory subject matter. Finally, claims 15-20 fall into at least the “manufacture” category of statutory subject matter. Therefore, all claims fall into at least of the statutory categories. Eligibility analysis proceeds to Step 2A.
Claim 1 recites the concept of determining a route order for a delivery route which is a certain method of organizing human activity including managing commercial interactions. A method, comprising: receiving first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations, wherein the first information includes distances between the plurality of locations, wherein the second information relates to respective priorities for the one or more preferences; identifying one or more parameters for determining the route order for the plurality of locations; generating a quantum model based on the first information, the second information, and the one or more parameters; determining one or more minimum energy states of the quantum model, wherein the one or more minimum energy states correspond to respective candidate route orders for the plurality of locations; and determining, based on a candidate route order corresponding to a minimum energy state of the one or more minimum energy states, a route between the plurality of locations all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In addition, claim 1 also recites mathematical concepts, including mathematical relationships and mathematical calculations. “Generating a quantum model based on the first information, the second information, and the one or more parameters” falls under at least the subcategory of mathematical relationships. “Determining one or more minimum energy states of the quantum model” falls under at least the subcategory of mathematical calculations. The claim falls into the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a device and a quantum solver. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device and a quantum solver amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional elements of an application programming interface and a shortest path solver. The claim does not integrate the abstract idea into a practical application because the elements of an application programming interface and a shortest path solver are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-7 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 8 recites the concept of determining a route order for a delivery route which is a certain method of organizing human activity including managing commercial interactions. Receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations, wherein the first information relates to distances between the plurality of locations, travel times between the plurality of locations, or respective valuations associated with the plurality of locations, wherein the second information relates to respective priorities for the one or more preferences, wherein the one or more preferences relate to maximizing a valuation associated with the route order, minimizing a distance associated with the route order, minimizing a travel time associated with the route order, or minimizing a cost associated with the route order; identify one or more parameters for determining the route order for the plurality of locations; generate a quantum model based on the first information, the second information, and the one or more parameters; determine a minimum energy state of the quantum model, wherein the minimum energy state corresponds to a candidate route order for the plurality of locations; and determine, based on the candidate route order, a route between the plurality of locations all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In addition, claim 8 also recites mathematical concepts, including mathematical relationships and mathematical calculations. “Generate a quantum model based on the first information, the second information, and the one or more parameters” falls under at least the subcategory of mathematical relationships. “Determine a minimum energy state of the quantum model, wherein the minimum energy state corresponds to a candidate route order for the plurality of locations” falls under at least the subcategory of mathematical calculations. The claim falls into the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a device, one or more memories, one or more processors communicatively coupled to the one or more memories, and a quantum solver. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, one or more memories, one or more processors communicatively coupled to the one or more memories, and a quantum solver amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 8 while introducing the additional elements of an application programming interface. The claim does not integrate the abstract idea into a practical application because the element of an application programming interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 8 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 further limits the abstract idea of claim 8 while introducing the additional elements of a user interface. The claim does not integrate the abstract idea into a practical application because the element of a user interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 8 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 11-14 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 15 recites the concept of determining a route order for a delivery route which is a certain method of organizing human activity including managing commercial interactions. Instructions comprising: one or more instructions that, when executed, cause: determine a representation of a plurality of locations based on information relating to the plurality of locations; identify respective priorities for one or more preferences for determining a route order for the plurality of locations and one or more parameters for determining the route order for the plurality of locations; generate a quantum model based on the representation, the one or more preferences, and the one or more parameters; determine one or more minimum energy states of the quantum model, wherein the one or more minimum energy states correspond to respective candidate route orders for the plurality of locations; and identify, based on a candidate route order corresponding to a minimum energy state of the one or more minimum energy states, a route between the plurality of locations all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In addition, claim 15 also recites mathematical concepts, including mathematical relationships and mathematical calculations. “Generate a quantum model based on the representation, the one or more preferences, and the one or more parameters” falls under at least the subcategory of mathematical relationships. “Determine one or more minimum energy states of the quantum model, wherein the one or more minimum energy states correspond to respective candidate route orders for the plurality of locations” falls under at least the subcategory of mathematical calculations. The claim falls into the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer-readable medium, one or more processors, and a quantum solver. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium, one or more processors, and a quantum solver amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 16-19 further limit the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 20 further limits the abstract idea of claim 15 while introducing the additional elements of a user interface. The claim does not integrate the abstract idea into a practical application because the element of a user interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 15 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (U.S. Pre-Grant Publication No. 2020/0293939, hereafter known as Irie) in view of Cheng et al. (U.S. Patent No. 10,223,649; hereafter known as Cheng).
Regarding claim 1, Irie teaches:
A method, comprising: receiving, by a device, first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations (see [0162] for methods performed on a computer. See [0066] "FIG. 2 is a diagram describing the first point according to the embodiment of the present disclosure. In the present embodiment, when the conventional TSP formulation is that shown in a part (a) of FIG. 2, a required time that differs depending on a distance is added as shown in a part (b) of FIG. 2" distance and travel time information received regarding a plurality of locations. See [0053] "FIG. 1 is a diagram showing an example of a process of a conventional ising type solver system (shown in Non-Patent Literature 1). In this example, a relative traveling distance from a city (b) to a city (a) is defined as d.sub.ab, and the shortest route in which each of N cities is visited once is calculated" for preference of shortest route. Also see [0003] and [0109])
wherein the first information includes distances between the plurality of locations (see [0066] "FIG. 2 is a diagram describing the first point according to the embodiment of the present disclosure. In the present embodiment, when the conventional TSP formulation is that shown in a part (a) of FIG. 2, a required time that differs depending on a distance is added as shown in a part (b) of FIG. 2" distance used to determine travel time)
identifying, by the device, one or more parameters for determining the route order for the plurality of locations (see [0053] "FIG. 1 is a diagram showing an example of a process of a conventional ising type solver system (shown in Non-Patent Literature 1). In this example, a relative traveling distance from a city (b) to a city (a) is defined as d.sub.ab, and the shortest route in which each of N cities is visited once is calculated" parameter of each city only being visited once. Also see [0029], [0128]-[0131] for time-window parameters at each stop and an overall capacity for the vehicle on the route as parameters)
generating, by the device, a quantum model based on the first information, the second information, and the one or more parameters (see [0102] "The total QUBO-Hamiltonian including the capacity is as follows. In this case, the total QUBO-Hamiltonian is provided by the following expression 31" QUBO is a quantum model per [0003]. Model based on capacity parameter, costs to travel between locations, and per [0053] and [0054] minimizing the Hamiltonian achieves the shortest route priority)
determining, by the device and using a quantum solver, one or more minimum energy states of the quantum model, wherein the one or more minimum energy states correspond to respective candidate route orders for the plurality of locations (see [0160] "In the QUBO formulation of the time-scheduled CSVRP according to the present embodiment, the coefficient of the QUBO matrix is input to the QUBO/ising solver. Thereby, a high speed optimization is performed by a quantum physical machine or a classical ising solver, and it may be possible to obtain the optimal solution (ising spin arrangement)" for quantum solver and [0054] "an optimal solution can be obtained by minimizing a Hamiltonian that is a cost function under variable constraints" for finding minimum of the Hamiltonian to achieve a candidate route order)
and determining, by the device and based on a candidate route order corresponding to a minimum energy state of the one or more minimum energy states, a route between the plurality of locations (see [0054] "an optimal solution can be obtained by minimizing a Hamiltonian that is a cost function under variable constraints" for device arriving at optimal solution by minimizing the model. Also see Fig. 3b route with stop sequence, stop timing, and amount of capacity picked up/unloaded at each stop for a route between the locations)
As discussed above, Irie teaches the preference of a shortest route. However, Irie does not explicitly teach respective priorities for the one or more preferences. Cheng teaches:
wherein the second information relates to respective priorities for the one or more preferences (see Col. 8 lines 50-57 "The objective preference option enables users to input preference parameters. The preference parameters enable weighting of each objective in the optimization process. The preference parameters, for example, may be user preferred parameters such as importance index of gasoline consumption, mode of travel (e.g., by land only), travel distance and road toll costs. Providing other types of preference parameters may also be useful")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional preference options for transportation routing of Cheng into the route determination system of Irie. As Cheng states in Col. 1 lines 13-19 “Transportation optimization often meets the problem of tradeoff between several conflicting factors…it is difficult for users to set their preferences for the optimization of a transportation problem”. However, in Cheng “A user may easily set his or her preference for solving the problem” (see Col. 2 lines 58-59). Therefore, by incorporating the preferences of Cheng into Irie, the resulting combination can optimize according to a user’s preference and consider the various tradeoffs that are often required when optimizing routes.
Regarding claim 4, the combination of Irie and Cheng teaches all of the limitations of claim 1 above. Irie further teaches:
wherein generating the quantum model comprises: generating a quadratic unconstrained binary optimization (QUBO) of the first information based on the second information and the one or more parameters (see [0102] "The total QUBO-Hamiltonian including the capacity is as follows. In this case, the total QUBO-Hamiltonian is provided by the following expression 31" QUBO is a quantum model per [0003]. Model based on costs to travel between locations. The model is minimized per [0053] and [0054] to achieve the shortest route priority, and the model must adhere to constraints like capacity)
and converting the QUBO to a matrix (see [0073] "As shown in a part (b) of FIG. 4, the QUBO variable defines two states of an arrival state and a departure state, and thereby can describe a stay operation for transiting from the arrival state to the departure state and a traveling operation for transiting from the departure state to the arrival state" and Fig. 4(b) for QUBO timetable matrix. See also Figs. 3b, 3c, 2c, and [0160])
Regarding claim 5, the combination of Irie and Cheng teaches all of the limitations of claim 1 above. Irie further teaches:
wherein the plurality of locations are delivery locations and the route is a delivery route (see [0076] "N cities as places to be visited are considered. These may be customers such as delivery destinations in some cases" delivery route of N delivery destinations. Also see [0046])
Regarding claim 6, the combination of Irie and Cheng teaches all of the limitations of claim 1 above. Irie further teaches:
wherein the one or more parameters include at least one of: a parameter specifying that each location, of the plurality of locations, is to be included in the route order only once, or a parameter specifying that each location, of the plurality of locations, is to be included in the route order (see [0053] "FIG. 1 is a diagram showing an example of a process of a conventional ising type solver system (shown in Non-Patent Literature 1). In this example, a relative traveling distance from a city (b) to a city (a) is defined as d.sub.ab, and the shortest route in which each of N cities is visited once is calculated" parameter of each city only being visited once and that each city N is to be included in the route)
Regarding claim 7, the combination of Irie and Cheng teaches all of the limitations of claim 1 above. Irie further teaches:
wherein the one or more preferences relate to maximizing a valuation associated with the route order, minimizing a distance associated with the route order, minimizing a travel time associated with the route order, or minimizing a cost associated with the route order (see [0053] "FIG. 1 is a diagram showing an example of a process of a conventional ising type solver system (shown in Non-Patent Literature 1). In this example, a relative traveling distance from a city (b) to a city (a) is defined as d.sub.ab, and the shortest route in which each of N cities is visited once is calculated. The d.sub.ab is a cost of travel" for preference of shortest route. Also see [0003] for shortest route being least cost)
Regarding claim 8, Irie teaches:
A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, to: (see [0162] "the controllers and methods described in the present disclosure may be implemented by one or more special purpose computers created by configuring a combination of a memory and a processor programmed to execute one or more particular functions and a processor provided by one or more hardware logic circuits")
receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations (see [0066] "FIG. 2 is a diagram describing the first point according to the embodiment of the present disclosure. In the present embodiment, when the conventional TSP formulation is that shown in a part (a) of FIG. 2, a required time that differs depending on a distance is added as shown in a part (b) of FIG. 2" distance and travel time information received regarding a plurality of locations. See [0053] "FIG. 1 is a diagram showing an example of a process of a conventional ising type solver system (shown in Non-Patent Literature 1). In this example, a relative traveling distance from a city (b) to a city (a) is defined as d.sub.ab, and the shortest route in which each of N cities is visited once is calculated" for preference of shortest route. Also see [0003] and [0109])
wherein the first information relates to distances between the plurality of locations, travel times between the plurality of locations, or respective valuations associated with the plurality of locations (see [0066] "FIG. 2 is a diagram describing the first point according to the embodiment of the present disclosure. In the present embodiment, when the conventional TSP formulation is that shown in a part (a) of FIG. 2, a required time that differs depending on a distance is added as shown in a part (b) of FIG. 2" distance used to determine travel time)
 (see [0053] "FIG. 1 is a diagram showing an example of a process of a conventional ising type solver system (shown in Non-Patent Literature 1). In this example, a relative traveling distance from a city (b) to a city (a) is defined as d.sub.ab, and the shortest route in which each of N cities is visited once is calculated. The d.sub.ab is a cost of travel" for preference of shortest route. Also see [0003] for shortest route being least cost)
identify one or more parameters for determining the route order for the plurality of locations (see [0053] "FIG. 1 is a diagram showing an example of a process of a conventional ising type solver system (shown in Non-Patent Literature 1). In this example, a relative traveling distance from a city (b) to a city (a) is defined as d.sub.ab, and the shortest route in which each of N cities is visited once is calculated" parameter of each city only being visited once. Also see [0029], [0128]-[0131] for time-window parameters at each stop and an overall capacity for the vehicle on the route as parameters)
generate a quantum model based on the first information, the second information, and the one or more parameters (see [0102] "The total QUBO-Hamiltonian including the capacity is as follows. In this case, the total QUBO-Hamiltonian is provided by the following expression 31" QUBO is a quantum model per [0003]. Model based on capacity parameter, costs to travel between locations, and per [0053] and [0054] minimizing the Hamiltonian achieves the shortest route priority)
determine, using a quantum solver, a minimum energy state of the quantum model, wherein the minimum energy state corresponds to a candidate route order for the plurality of locations (see [0160] "In the QUBO formulation of the time-scheduled CSVRP according to the present embodiment, the coefficient of the QUBO matrix is input to the QUBO/ising solver. Thereby, a high speed optimization is performed by a quantum physical machine or a classical ising solver, and it may be possible to obtain the optimal solution (ising spin arrangement)" for quantum solver and [0054] "an optimal solution can be obtained by minimizing a Hamiltonian that is a cost function under variable constraints" for finding minimum of the Hamiltonian to achieve a candidate route order)
and determine, based on the candidate route order, a route between the plurality of locations (see [0054] "an optimal solution can be obtained by minimizing a Hamiltonian that is a cost function under variable constraints" for device arriving at optimal solution by minimizing the model. Also see Fig. 3b route with stop sequence, stop timing, and amount of capacity picked up/unloaded at each stop for a route between the locations)
As discussed above, Irie teaches the preference of a shortest route. However, Irie does not explicitly teach respective priorities for the one or more preferences. Cheng teaches:
wherein the second information relates to respective priorities for the one or more preferences (see Col. 8 lines 50-57 "The objective preference option enables users to input preference parameters. The preference parameters enable weighting of each objective in the optimization process. The preference parameters, for example, may be user preferred parameters such as importance index of gasoline consumption, mode of travel (e.g., by land only), travel distance and road toll costs. Providing other types of preference parameters may also be useful")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional preference options for transportation routing of Cheng into the route determination system of Irie. As Cheng states in Col. 1 lines 13-19 “Transportation optimization often meets the problem of tradeoff between several conflicting factors…it is difficult for users to set their preferences for the optimization of a transportation problem”. However, in Cheng “A user may easily set his or her preference for solving the problem” (see Col. 2 lines 58-59). Therefore, by incorporating the preferences of Cheng into Irie, the resulting combination can optimize according to a user’s preference and consider the various tradeoffs that are often required when optimizing routes.
Regarding claim 9, the combination of Irie and Cheng teaches all of the limitations of claim 8 above. Irie further teaches:
wherein the one or more processors, when determining the minimum energy state of the quantum model, are to: provide, and determine, using the quantum solver, the minimum energy state of the quantum model (see [0160] "In the QUBO formulation of the time-scheduled CSVRP according to the present embodiment, the coefficient of the QUBO matrix is input to the QUBO/ising solver. Thereby, a high speed optimization is performed by a quantum physical machine or a classical ising solver, and it may be possible to obtain the optimal solution (ising spin arrangement)" for quantum solver and [0054] "an optimal solution can be obtained by minimizing a Hamiltonian that is a cost function under variable constraints" for finding minimum of the Hamiltonian to achieve a candidate route order)
Irie does not explicitly teach the provision of the quantum model being done via an application programming interface. However, Cheng further teaches using an application programming interface to input a route optimization model (see Col. 8 lines 12-22 "The interface component 272 includes an application programming interface (API) unit which is exposed to the client device 160 via the user interface component 162. For example, the API unit may be invoked by applications on the client device. Users may interact with the interface component via the applications to input the problem to be solved and the user preference. In one implementation, the interface component enables a user to input the problem to be solved and the user preference such as performance expectation, objectives to be evaluated, preference parameters for consideration with respect to each objective")
It would have been obvious to one of ordinary skill in the art at the time of filing to include providing the model via an application programming interface as taught by Cheng in the provision of the model to the solver of Irie, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, providing the model to the solver specifically using an application programming interface would still result in the same model solution of Irie alone, and the application programming interface would still be used to provide an optimization model to a solver like it is in Cheng alone.
Regarding claim 10, the combination of Irie and Cheng teaches all of the limitations of claim 8 above. Irie does not explicitly teach displaying the route in a user interface. Cheng teaches:
wherein the one or more processors are further to: generate, for display in a user interface, a visualization of the route between the plurality of locations (see Col. 11 lines 24-26 "At 460, the optimization engine provides the best solutions to the user via the user interface of the user interface component 162")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the displaying of the route on a user interface of Cheng with the route optimizer of Irie. As Cheng states in Col. 2 lines 63-67 “The optimization engine advantageously allows for flexible configuration capability via the user interface. As the optimization is performed based on the user preferences, users may obtain results or solutions to a problem as desired”. Therefore, by displaying the route on a user interface, the combined system would allow a user to receive their desired results of the route optimization. 
Regarding claim 12, the combination of Irie and Cheng teaches all of the limitations of claim 8 above. Regarding the limitations introduced in claim 12, please see the rejection of claim 4 above.
Regarding claim 13, the combination of Irie and Cheng teaches all of the limitations of claim 8 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 6 above.
Regarding claim 14, the combination of Irie and Cheng teaches all of the limitations of claim 8 above. Irie does not explicitly teach a priority for a preference being a ranking or a score for the preference. However, Cheng further teaches:
wherein a priority for a preference relates to a ranking for the preference or a score for the preference (see Col. 8 lines 50-57 "The objective preference option enables users to input preference parameters. The preference parameters enable weighting of each objective in the optimization process. The preference parameters, for example, may be user preferred parameters such as importance index of gasoline consumption, mode of travel (e.g., by land only), travel distance and road toll costs. Providing other types of preference parameters may also be useful" weights are scores for the different objectives)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional rank preference options for transportation routing of Cheng into the route determination system of Irie. As Cheng states in Col. 2 lines 63-67 “The optimization engine advantageously allows for flexible configuration capability via the user interface. As the optimization is performed based on the user preferences, users may obtain results or solutions to a problem as desired”. Therefore, by allowing the user to input their preferred weighting for desired objectives as in Col. 8 lines 50-57, the combined system would allow for greater user control over the solver and return more relevant results to the user.
Regarding claim 15, Irie teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: determine a representation of a plurality of locations based on information relating to the plurality of locations (see [0162] "The computer programs may be stored, as instructions being executed by a computer, in a tangible non-transitory computer-readable medium" and [0066] "when the conventional TSP formulation is that shown in a part (a) of FIG. 2, a required time that differs depending on a distance is added as shown in a part (b) of FIG. 2, a time table is generated as shown in a part (c) of FIG. 2" plot of locations and travel distances between them and a time table matrix)
identify  (see [0053] "FIG. 1 is a diagram showing an example of a process of a conventional ising type solver system (shown in Non-Patent Literature 1). In this example, a relative traveling distance from a city (b) to a city (a) is defined as d.sub.ab, and the shortest route in which each of N cities is visited once is calculated" parameter of each city only being visited once. Also see [0029], [0128]-[0131] for time-window parameters at each stop and an overall capacity for the vehicle on the route as parameters)
generate a quantum model based on the representation, the one or more preferences, and the one or more parameters (see [0102] "The total QUBO-Hamiltonian including the capacity is as follows. In this case, the total QUBO-Hamiltonian is provided by the following expression 31" QUBO is a quantum model per [0003]. Model based on capacity parameter, costs to travel between locations, and per [0053] and [0054] minimizing the Hamiltonian achieves the shortest route priority)
determine, using a quantum solver, one or more minimum energy states of the quantum model, wherein the one or more minimum energy states correspond to respective candidate route orders for the plurality of locations (see [0160] "In the QUBO formulation of the time-scheduled CSVRP according to the present embodiment, the coefficient of the QUBO matrix is input to the QUBO/ising solver. Thereby, a high speed optimization is performed by a quantum physical machine or a classical ising solver, and it may be possible to obtain the optimal solution (ising spin arrangement)" for quantum solver and [0054] "an optimal solution can be obtained by minimizing a Hamiltonian that is a cost function under variable constraints" for finding minimum of the Hamiltonian to achieve a candidate route order)
and identify, based on a candidate route order corresponding to a minimum energy state of the one or more minimum energy states, a route between the plurality of locations (see [0054] "an optimal solution can be obtained by minimizing a Hamiltonian that is a cost function under variable constraints" for device arriving at optimal solution by minimizing the model. Also see Fig. 3b route with stop sequence, stop timing, and amount of capacity picked up/unloaded at each stop for a route between the locations)
As discussed above, Irie teaches the preference of a shortest route. However, Irie does not explicitly teach respective priorities for the one or more preferences. Cheng teaches:
identify respective priorities for one or more preferences for determining a route order for the plurality of locations (see Col. 8 lines 50-57 "The objective preference option enables users to input preference parameters. The preference parameters enable weighting of each objective in the optimization process. The preference parameters, for example, may be user preferred parameters such as importance index of gasoline consumption, mode of travel (e.g., by land only), travel distance and road toll costs. Providing other types of preference parameters may also be useful")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional preference options for transportation routing of Cheng into the route determination system of Irie. As Cheng states in Col. 1 lines 13-19 “Transportation optimization often meets the problem of tradeoff between several conflicting factors…it is difficult for users to set their preferences for the optimization of a transportation problem”. However, in Cheng “A user may easily set his or her preference for solving the problem” (see Col. 2 lines 58-59). Therefore, by incorporating the preferences of Cheng into Irie, the resulting combination can optimize according to a user’s preference and consider the various tradeoffs that are often required when optimizing routes.
Regarding claim 16, the combination of Irie and Cheng teaches all of the limitations of claim 15 above. Irie further teaches:
wherein the representation is a matrix or a graph (see [0066] "when the conventional TSP formulation is that shown in a part (a) of FIG. 2, a required time that differs depending on a distance is added as shown in a part (b) of FIG. 2, a time table is generated as shown in a part (c) of FIG. 2" plot of locations and travel distances between them and a time table matrix)
Regarding claim 17, the combination of Irie and Cheng teaches all of the limitations of claim 15 above. Irie further teaches:
the information relates to distances between the plurality of locations, travel times between the plurality of locations, or respective valuations associated with the plurality of locations (see [0066] "FIG. 2 is a diagram describing the first point according to the embodiment of the present disclosure. In the present embodiment, when the conventional TSP formulation is that shown in a part (a) of FIG. 2, a required time that differs depending on a distance is added as shown in a part (b) of FIG. 2" distance and travel time information received regarding a plurality of locations)
Regarding claim 18, the combination of Irie and Cheng teaches all of the limitations of claim 15 above. Regarding the limitations introduced in claim 18, please see the rejection of claim 7 above.
Regarding claim 19, the combination of Irie and Cheng teaches all of the limitations of claim 15 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 6 above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Irie in view of Cheng and GraphHopper (“Route Optimization and Routing Explained”, published 09/18/2017, accessed as of 01/15/2019, hereafter known as Peter).
Regarding claim 2, the combination of Irie and Cheng teaches all of the limitations of claim 1 above. As discussed in the rejection of claim 1 above, Irie teaches the QUBO solver determining the route. The combination of Irie and Cheng does not explicitly teach providing the candidate route order via an API to a shortest path solver to determine the route. However, Peter teaches:
wherein determining the route comprises: providing, via an application programming interface, the candidate route order corresponding to the minimum energy state, to a shortest path solver (see Page 1 "Routing is the process of finding the best path between two or more locations with a fixed order in a road or rail network. The criterion according to which a path is the best can vary. You may be looking for the shortest path (by distance)...Such paths can be calculated with our Routing API which is powered by our open source routing engine" providing a fixed route order via the Routing API. In combination with Irie and Cheng, the “fixed order” would be the order output from the Irie model)
and determining, using the shortest path solver, the route between the plurality of locations (see Page 1 "Routing is the process of finding the best path between two or more locations with a fixed order in a road or rail network. The criterion according to which a path is the best can vary. You may be looking for the shortest path (by distance)...Such paths can be calculated with our Routing API which is powered by our open source routing engine" providing fixed route order via the Routing API to determine the shortest path using the routing engine)
One of ordinary skill in the art would have recognized that applying the known technique of providing a fixed route order to routing engine to determine the shortest route of Peter to the determination of the route from the route order of Irie would have yielded predictable results and resulted in an improved system. It would have been recognized that applying this technique of Peter to this teaching of Irie would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such providing a route order to a routing engine via an API. Further, applying providing a route order to a routing engine via an API to Irie would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient routing along individual segments of the route. By following the optimization of the route order by then optimizing the shortest paths for each route segment of the route order, the combined system would provide a fully optimized route to a user.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Irie in view of Cheng and Lopez et al. (U.S. Pre-Grant Publication No. 2018/0240181, hereafter known as Lopez).
Regarding claim 3, the combination of Irie and Cheng teaches all of the limitations of claim 1 above. Irie further teaches prioritizing some deliveries over others by setting a lower distance to a delivery location than an actual travel distance in [0046]. Irie [0126], [0127], and Fig. 14 further teach that the priority setting selected can cause further away locations to be visited before closer locations. However, the combination of Irie and Cheng does not explicitly teach receiving valuation data of the products being delivered to the locations and generating the quantum model based on the valuation. Lopez teaches:
receiving valuation data relating to products that are to be delivered to the plurality of locations (see [0062] "Another factor illustrated in FIG. 4 is the order information 404 relating to orders 118 placed by the users 106. In some embodiments, the order information 404 may be utilized to...generate and/or update fulfillment plans for the orders 118...The order information 404 may include...the cost of the items 126 included in the order 116, the price of the items 126 included in the order 116, and/or the overall cost/price associated with the order 116" cost information regarding the delivery orders received)
wherein the quantum model is generated further based on the valuation data (see [0035] "users 106 that...spend a significant amount of money...are likely to be more valued customers from the perspective of the service provider 102...Since such customers are likely to be repeat customers, the service provider 102 may desire to provide those customers with exceptional customer service" and [0040] "since the first user 106 is considered to be a good/top customer, the service provider 102 may want to deliver items 126 to the first user 106 as soon as possible" prioritizing high value orders, which in combination with Irie and Cheng would cause the prioritization value of Irie [0126]-[0127] to be raised based on the valuation information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of delivery order valuation information to prioritize deliveries of Lopez with the model of Irie. As Lopez states in [0035] and [0040], prioritizing deliveries based on valuation of the order items allows a service provider to reward a top customer with expedited delivery/good service. Lopez states in [0099] “certain users 106 are likely to satisfy the objectives of the merchant 110, which may cause the merchant 110 to provide better service to those customers”, further showing that by prioritizing deliveries by valuation of orders can help meet service provider objectives. Therefore, the combined system would better allow service providers to meet the objectives of rewarding top customers.
Regarding claim 11, the combination of Irie and Cheng teaches all of the limitations of claim 8 above. Irie further teaches:
wherein the plurality of locations are delivery locations (see [0076] "N cities as places to be visited are considered. These may be customers such as delivery destinations in some cases")
Irie further teaches prioritizing some deliveries over others by setting a lower distance to a delivery location than an actual travel distance in [0046]. Irie [0126], [0127], and Fig. 14 further teach that the priority setting selected can cause further away locations to be visited before closer locations. However, the combination of Irie and Cheng does not explicitly teach receiving valuation data of the products being delivered to the locations. Lopez teaches:
and a valuation associated with a delivery location relates to a value of cargo to be delivered to the delivery location (see [0062] "Another factor illustrated in FIG. 4 is the order information 404 relating to orders 118 placed by the users 106. In some embodiments, the order information 404 may be utilized to...generate and/or update fulfillment plans for the orders 118...The order information 404 may include...the cost of the items 126 included in the order 116, the price of the items 126 included in the order 116, and/or the overall cost/price associated with the order 116")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of delivery order valuation information to prioritize deliveries of Lopez with the model of Irie. As Lopez states in [0035] and [0040], prioritizing deliveries based on valuation of the order items allows a service provider to reward a top customer with expedited delivery/good service. Lopez states in [0099] “certain users 106 are likely to satisfy the objectives of the merchant 110, which may cause the merchant 110 to provide better service to those customers”, further showing that by prioritizing deliveries by valuation of orders can help meet service provider objectives. Therefore, the combined system would better allow service providers to meet the objectives of rewarding top customers.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Irie in view of Cheng and Yeh et al. (U.S. Patent No. 10,088,331; hereafter known as Yeh).
Regarding claim 20, the combination of Irie and Cheng teaches all of the limitations of claim 15 above. Irie does not teach providing the route on a user interface. As discussed above regarding claim 10, Cheng teaches in Col. 11 lines 24-26 displaying the route on a user interface. Displaying the route on a user interface implies providing directions, but the combination of Irie and Cheng does not explicitly teach determining directions associated with the route and providing the directions on a user interface. Yeh teaches:
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine directions associated with the route between the plurality of locations (see Fig. 12 and Col. 29 lines 24-29 "the optimized display of the travel route comprises itemized travel directions 1250. In this example, the displayed travel directions 1250 comprise a step-by-step listing of instructions for traveling from the origination location to each merchant store location and then to the end route location". See Col. 24 lines 26-44 for determining an optimized route that comprises directions)
and provide, via a user interface, the directions (see Fig. 12 and Col. 29 lines 24-29 "the optimized display of the travel route comprises itemized travel directions 1250. In this example, the displayed travel directions 1250 comprise a step-by-step listing of instructions for traveling from the origination location to each merchant store location and then to the end route location")
One of ordinary skill in the art would have recognized that applying the known technique of providing route directions on a user interface in Yeh to the user interface display of the route in the combination of Irie and Cheng would have yielded predictable results and resulted in an improved system. It would have been recognized that applying this technique of Yeh to this teaching of the combination of Irie and Cheng would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate directions for a determined route on a user interface. Further, applying directions for a determined route on a user interface to the route display of Irie and Cheng would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the user to more easily interpret and execute the selected optimal logistics route, as the user could follow along listed directions to execute the route instead of having to repeatedly interpret from a generic route display what their next action should be.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferguson et al. (U.S. Pre-Grant Publication No. 2019/0114564) teaches assigning weights to various objectives of a logistics system operator when determining a delivery route
Balva (U.S. Pre-Grant Publication No. 2019/0101401) teaches using a weighted combination of factors to evaluate route options
Israel (U.S. Pre-Grant Publication No. 2015/0193692) teaches minimizing the energy state of an objective function of a QUBO problem 
Neukart et al. (U.S. Pre-Grant Publication No. 2019/0164418) teaches a QUBO matrix 
Song et al. (U.S. Pre-Grant Publication No. 2009/0192864) teaches demand locations having a valuation of the product being demanded by each location
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/23/22